NO. 07-08-0280-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 OCTOBER 21, 2008

                         ______________________________


                          LESLIE FOY ACKER, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

           FROM THE 110TH DISTRICT COURT OF BRISCOE COUNTY;

                NO. 1098; HONORABLE WILLIAM P. SMITH, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is Leslie Foy Acker’s Motion to Dismiss Appeal in which

he represents he no longer wishes to pursue this appeal. As required by Rule 42.2(a) of

the Texas Rules of Appellate Procedure, the motion is signed by Appellant and his

attorney. No decision of this Court having been delivered, the motion is granted and the
appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith.


       Accordingly, the appeal is dismissed.


                                               Patrick A. Pirtle
                                                   Justice


Do not publish.




                                           2